         Case 2:18-cv-04013-PBT Document 8 Filed 05/22/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMPLETE BUSINESS                          :
SOLUTIONS GROUP, INC., et al.,             :
                                           :
            Plaintiffs,                    :
                                           :         CIVIL ACTION
            v.                             :
                                           :         NO. 18-4013
RADIANT IMAGES, INC., d/b/a/               :
HD CAMERA RENTALS, et al.,                 :
                                           :
            Defendants.                    :

                                       ORDER

      AND NOW, this __22nd___ day of May, 2019, upon consideration of Defendants’

Motion for Leave to File Reply Brief (“Motion”) (Doc. 5), IT IS HEREBY ORDERED AND

DECREED that Defendants’ Motion is GRANTED.




                                               BY THE COURT:

                                               /s/ Petrese B. Tucker
                                               ____________________________
                                               Hon. Petrese B. Tucker, U.S.D.J.
